Citation Nr: 0323846	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-08 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right shoulder 
strain.  

2.  Entitlement to service connection for left ankle strain.  

3.  Entitlement to service connection for chest pain.  

4.  Entitlement to a total rating based on individual 
unemployability due service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran provided testimony at a Travel 
Board hearing conducted by the undersigned in February 2003.  


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review in view of 
information provided by the veteran at his February 2003 
Travel Board hearing, conducted in Newark, New Jersey.  
Initially, the veteran provided testimony to the effect that 
he was to receive additional treatment in February 2003 for 
the conditions at issue.  He reported that he had regular 
treatment at the East Orange and Lyons, New Jersey VA medical 
facilities.  

Secondly, additional examination is required in order to 
determine the current nature and etiology of any right 
shoulder, left ankle or chest disabilities.  Significantly, 
the Board notes that the veteran was treated for chest pain 
associated with bronchitis and bilateral ankle pain during 
his military service in October 1978.  Reports of VA 
outpatient treatment in the post service years indicate 
treatment for recurrent back, neck and shoulder pain since 
1978 as reflected in a May 2002 record.  In addition, 
treatment for chronic bronchitis was noted in April 1999 and 
again in November 2000.  Furthermore the veteran provided 
testimony to the effect that he believes he has right 
shoulder, left ankle, rib and lung problems associated with 
an injury sustained in service.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify all medical providers affording 
him treatment for his claimed right 
shoulder, left ankle and chest 
disabilities, not previously identified or 
obtained.  The RO should take appropriate 
action to obtain the records from the 
sources identified by the veteran.  The 
RO's attention, in addition, is directed 
to the February 2003 Travel Board hearing 
transcript in which the veteran reported 
that he was to receive VA outpatient 
treatment that month for the conditions at 
issue.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and etiology 
of any existing right shoulder and left 
ankle and chest disabilities.  All 
indicated special studies and tests 
including X-rays should be accomplished.  
The claims folder should be made available 
to the examiner for use in studying the 
case.  The examiner is requested to state 
whether it is at least as likely as not 
that the veteran currently has right 
shoulder, left ankle or chest disabilities 
associated with injury, disease or event 
noted during the veteran's military 
service.  The clinical bases for the 
opinions should be set forth in detail.  

3.  The RO should afford the veteran a VA 
upper respiratory examination in order to 
determined the current nature and 
etiology of any lung condition, claimed 
as "chest pain".  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to state whether it is at least 
as likely as not that the veteran 
currently has a lung condition, claimed 
as "chest pain" associated with injury, 
disease or event noted during the 
veteran's military service.  The clinical 
bases for the opinions should be set 
forth in detail.  

4.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


